Case: 12-1627   Document: 18    Page: 1    Filed: 10/23/2012




          NOTE: This order is nonprecedential.

   Wuiteb ~tate1l QCourt of ~peaI1l
       for tbe jfeberaI <!Circuit

                  TRIPHARMA, LLC,
                   Plaintiff-Appellee,

                           v.
    FIRST FRUITS BUSINESS MINISTRY, LLC,
    FIRST FRUITS BEVERAGE COMPANY, LLC,
      ROGER J. CATARINO, AND GREG GUSS,
              Defendants-Appellants.


                       2012-1627


   Appeal from the United States District Court for the
Central District of California in case no. 12-CV-0404,
Judge James V. Selna.


                     ON MOTION


                       ORDER
    First Fruits Business Ministry, LLC, First Fruits
Beverage Company, LLC, Roger J. Catarino, and Greg
Guss (First Fruits) move without opposition for a 28-day
extension of time, until November 26, 2012, to file their
opening brief. First Fruits also moves without opposition
Case: 12-1627      Document: 18     Page: 2   Filed: 10/23/2012




TRIPHARMA, LLC V. FIRST FRUITS BUSINESS                    2


to withdraw Boris Zelkind, Phillip A. Bennett, and Reza
Mirzaie as counsel of record.

      Upon consideration thereof,

      IT Is ORDERED THAT:
   The motions are granted. New counsel for First
Fruits shall promptly file entries of appearance.

                                     FOR THE COURT



                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s21